Filed 2/27/13 Interiors by K.C. v. Wells Fargo Bank CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                     or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                 DIVISION TWO



INTERIORS BY K.C., INC.,

         Plaintiff and Appellant,                                        E054702

v.                                                                       (Super.Ct.No. RIC517931)

WELLS FARGO BANK, N.A.,                                                  OPINION

         Defendant and Respondent.



         APPEAL from the Superior Court of Riverside County. Paulette Durand-Barkley,

Temporary Judge. (Pursuant to Cal. Const., art. VI, § 21.) Reversed.

         Robert S. Lewin for Plaintiff and Appellant.

         Pite Duncan, Diane E. Bond, and Laurel I. Handley for Defendant and

Respondent.

         This action was filed to foreclose on a mechanic’s lien. On March 22, 2011, the

trial court sustained the demurrer of defendant and respondent Wells Fargo Bank, N.A. to

plaintiff’s alleged second cause of action without leave to amend. Judgment was filed




                                                             1
 

and entered on July 8, 2011. Plaintiff and appellant Interiors by K.C., Inc., filed its notice

of appeal on September 30, 2011.

                                              I.

                                STANDARD OF REVIEW

       A demurrer is used to test the sufficiency of the factual allegations of the

complaint to state a cause of action. (Code Civ. Proc., § 430.10, subd. (e).) The facts

pled are assumed to be true and the only issue is whether they are legally sufficient to

state a cause of action. “In reviewing the sufficiency of a complaint against a general

demurrer, we are guided by long-settled rules. ‘We treat the demurrer as admitting all

material facts properly pleaded, but not contentions, deductions or conclusions of fact or

law. [Citation.] We also consider matters which may be judicially noticed.’ [Citation.]

Further, we give the complaint a reasonable interpretation, reading it as a whole and its

parts in their context. [Citation.] When a demurrer is sustained, we determine whether

the complaint states facts sufficient to constitute a cause of action. [Citation.] And when

it is sustained without leave to amend, we decide whether there is a reasonable possibility

that the defect can be cured by amendment: if it can be, the trial court has abused its

discretion and we reverse; if not, there has been no abuse of discretion and we affirm.

[Citations.] The burden of proving such reasonable possibility is squarely on the

plaintiff. [Citation.]” (Blank v. Kirwan (1985) 39 Cal.3d 311, 318.)




                                              2
 

                                               II

                         ALLEGATIONS OF THE COMPLAINT

       Plaintiff’s complaint was filed on January 23, 2009. The first and third causes of

action are against Thomas M. Curry for breach of contract and common counts.

       This case concerns only the second alleged cause of action to foreclose a

mechanic’s lien, which plaintiff filed against the property on October 27, 2008.

       The complaint alleges that plaintiff entered into a contract with Curry to provide

improvements on Curry’s home in Temecula. The contract is not attached to the

complaint, but the complaint alleges that the contract “provided for interior

improvements, floor coverings, plumbing, tiles, lighting and cabinetry related to a

residence and separate garage, pursuant to certain plans and specifications for a total

contract price, after revisions and additions, of $200,000.” The complaint further alleges

that Curry breached the agreement by failing to pay the balance due of $34,292.

       The second cause of action alleges that plaintiff recorded a mechanic’s lien for

$34,292, plus interest and costs, on October 27, 2008. The plaintiff seeks an order

allowing plaintiff to foreclose on that mechanic’s lien.

       Plaintiff also alleges that defendant and KeyBank N.A. are banks that have

security interests in the property and that those security interests are junior to plaintiff’s

mechanic’s lien. Plaintiff requests a lien priority date based on the date of

commencement of the project and seeks to foreclose on its mechanic’s lien.




                                               3
 

                                              III

                                     THE DEMURRER

       Defendant filed its demurrer to the complaint on February 4, 2011. The demurrer

alleges that the complaint fails to state a cause of action.

       The accompanying memorandum of points and authorities argues that the

mechanic’s lien is invalid because it is not based on work that constitutes a permanent

improvement to the real property.

       Defendant also requested the court to take judicial notice of the recorded

mechanic’s lien pursuant to Evidence Code sections 452 and 453. Although not shown in

the minute order, the trial court apparently did so.

       Defendant relies on the description of work performed in the recorded mechanic’s

lien as the basis for its demurrer. The printed portion of the form states that the amount

stated in the form ($34,292) is due for “the following labor, services, and/or materials

furnished by claimant.” Following that phrase is the handwritten insertion: “interior

furnishings, accessories, freight [and] window treatments.”

       Based on the handwritten portion, defendant argued that plaintiff was attempting

to assert a mechanic’s lien for an improper purpose because the items stated were not a

permanent and valuable improvement to the property.

       After hearing the demurrer on March 22, 2011, the trial court issued its order

sustaining the demurrer without leave to amend. Plaintiff appeals.




                                               4
 

                                               IV

                        PLAINTIFF’S ARGUMENT ON APPEAL

       To demonstrate that the trial court erred, plaintiff makes three arguments: (1) the

lien is valid because the statement in the claim of lien meets the requirements of Civil

Code1 section 3084, subdivision (a)(3)2; (2) even if the statement in the lien is

inadequate, the allegations of the work done in the complaint control over the statement

of work done in the recorded lien; and (3) an error in the recorded lien in the description

of work performed does not invalidate the mechanic’s lien.

       Turning to the first argument, section 3084, subdivision (a)(3), provides:

“(a) ‘Claim of lien’ or ‘mechanic’s lien’ means a written statement, signed and verified

by the claimant or by the claimant’s agent, containing all of the following: [¶] . . . [¶]

(3) A general statement of the kind of labor, services, equipment, or materials furnished

by the claimant.”



                                                  
            1 Unless otherwise indicated, all further statutory references are to the Civil Code.

       2Effective July 1, 2012, the mechanic’s lien law was revised and restated in
accordance with a recommendation of the California Law Revision Commission. (37
Cal. Law Revision Com. Rep. (2007) p. 527.)
        Title 15 of the Civil Code, entitled “Works of Improvement,” was repealed and
restated in a new Part 6, commencing with section 8000. Section 8052, subdivision (b),
states: “[T]he effectiveness of a notice given or other action taken on a work of
improvement before July 1, 2012, is governed by the applicable law in effect before July
1, 2012, and not by this part.” Section 8052, subdivision (c), states: “A provision of this
part, insofar as it is substantially the same as a previously existing provision relating to
the same subject matter, shall be construed as a restatement and continuation thereof and
not as a new enactment.” (See generally 10 Miller & Starr, Cal. Real Estate (3d ed.
2001) §§ 28.1, 28.28.)


                                                5
 

            Plaintiff contends that the “general statement” requirement is liberally construed,

and that a mechanic’s lien only needs to contain a statement that materials were furnished

to the property. Plaintiff cites Johnson v. Smith (1929) 97 Cal.App. 752. In that case, the

“general statement” requirement was construed under prior statutes. The court found

that, “[i]f it be conceded that the claim of lien for ‘materials furnished’ was defective in

that it contained no specification of the ‘kind’ of materials . . . it is clear that the defect is

not of vital importance” because there was no intent to defraud and no innocent third

party suffered because of the error. (Id. at pp. 753-754.)

            The comparable current statute is section 8416. It is followed by new section

8422. Section 8422 is set out in full below.3 Under that section, erroneous information

does not invalidate the lien unless there was intent to defraud or harm an innocent third

party.


                                                  
               3
           “(a) Except as provided in subdivisions (b) and (c), erroneous information
contained in a claim of lien relating to the claimant’s demand, credits and offsets
deducted, the work provided, or the description of the site, does not invalidate the claim
of lien.
         “(b) Erroneous information contained in a claim of lien relating to the claimant’s
demand, credits and offsets deducted, or the work provided, invalidates the claim of lien
if the court determines either of the following:
               “(1) The claim of lien was made with intent to defraud.
         “(2) An innocent third party, without notice, actual or constructive, became the
bona fide owner of the property after recordation of the claim of lien, and the claim of
lien was so deficient that it did not put the party on further inquiry in any manner.
         “(c) Any person who shall willfully include in a claim of lien labor, services,
equipment, or materials not furnished for the property described in the claim, shall
thereby forfeit the person’s lien.”


                                                     6
 

       Although the predecessor statute to section 8422, former section 3118, dealt only

with forfeiture of a lien for certain willful misstatements, the 2012 restatement of the

mechanic’s lien law combined those provisions with the provisions of section 3261. The

first two paragraphs of section 8411 are derived from section 3261. Thus, the statutory

revision did not make substantive changes in this portion of the law. (See generally

§ 8052; Legis. Counsel’s Dig., Sen. Bill No. 189 (2009-2010 Reg. Sess.) Stats. 2010,

ch. 697; 37 Cal. Law Revision Com. Rep. (2007) p. 527.)

       The statutes (including § 3261) and the cases under earlier versions of the law

were in accordance with the current section 8422. (See, e.g., Borello v. Eichler Homes,

Inc. (1963) 221 Cal.App.2d 487, 493-494; Wand Corp. v. San Gabriel Valley Lumber Co.

(1965) 236 Cal.App.2d 855, 858-859; Callahan v. Chatsworth Park, Inc. (1962) 204

Cal.App.2d 597, 606-610; Brooks v. Duskin (1958) 159 Cal.App.2d 629, 633-634.) The

legislative history, as discussed in a recent case, supports this view. (Guam Resorts, Inc.

v. G.C. Corp. (2012) 2012 Guam 13.)

       Defendant argues, however, that it does not question the “statutory adequacy” of

the lien’s general statement. Instead, it contends that the recorded mechanic’s lien shows,

on its face, that the lien was asserted for an impermissible purpose and is therefore void

as a matter of law. Defendant therefore concludes that the claim of lien “very specifically

identifies the materials provided and those materials simply cannot form the basis for a

mechanic’s lien.”




                                              7
 

                                              V

                                       DISCUSSION

       Article XIV, section 3 of the California Constitution provides: “Mechanics,

persons furnishing materials, artisans, and laborers of every class, shall have a lien upon

the property upon which they have bestowed labor or furnished material for the value of

such labor done and material furnished; and the Legislature shall provide, by law, for the

speedy and efficient enforcement of such liens.”

       The mechanic’s lien law carries out this provision by requiring that the mechanic’s

lien (§ 8026) be done by a contractor (§ 8012) for work (§ 8048) done on a work of

improvement (§ 8050). In issue here is defendant’s contention that the lien does not, as a

matter of law, involve alteration to a building under section 8050.

         Such issues are normally determined by applying the definition of a fixture in

section 660. Under that section, if a thing is permanently attached to a building it is a

fixture. (10 Miller & Starr, Cal. Real Estate, supra, §§ 28.11, p. 28-44 [“[m]aterials must

be physically incorporated into a work of improvement for a lien to attach”], 28.18.)

         Without using the term “fixture,” the parties extensively argue whether the items

named in the mechanic’s lien are permanent improvements to the home or not. For

example, plaintiff argues that interior furnishings include, by dictionary definition,

“fittings,” and that fittings are defined as a piece of fixed equipment or furniture.

Plaintiff also argues that accessories can be attached to the home under the dictionary

definition. Although not mentioned by plaintiff, it could equally be argued that window




                                              8
 

treatments include, for example, drapery hardware attached to the walls with nails or

screws. (See § 660.)

         Defendant argues that the items listed in the lien “simply cannot form the basis

for a mechanic’s lien.” It argues that the term “furnishings” is defined as movable and

impermanent items, and that accessories also fall within this category. “The material

supplied must be made a part of the work of improvement. The supplier cannot have a

lien if the materials remain personal property. For instance, materials such as sound

systems, carpet, flooring, wall coverings, and other furnishings may be installed in such a

manner that they remain semi-movable personal property and the supplier of such

materials would not be entitled to a mechanics lien . . . .” (10 Miller & Starr, Cal. Real

Estate, supra, § 28.11, pp. 28-44, 28-45, fns. omitted.)

         We decline to resolve this argument. In our view, the issue should not be

decided on demurrer. Plaintiff has pled that the property was improved by the materials

and labor of plaintiff. As noted ante, the pleading of such a statement is generally

sufficient to meet the statutory requirement. (Johnson v. Smith, supra, 97 Cal.App. 752,

753-754.) Even if the information in the lien was wrong or inaccurate, the mechanic’s

lien is still valid in the absence of a showing of intent to defraud or an innocent third

party is involved. (§ 8422.)

       While it is entirely proper to use judicially noticed matters to test the sufficiency

of the complaint on demurrer (Daar v. Yellow Cab Co. (1967) 67 Cal.2d 695, 716),

defendant uses the mechanic’s lien description of the work to raise factual issues as to the

nature of the work performed by plaintiff. Evidence is needed to allow the trier of fact to


                                              9
 

resolve these factual issues. They cannot and should not be resolved on demurrer by

resorting to dictionary definitions.

        The cases that concern a vague or erroneous description of the property in the

mechanic’s lien are analogous: “In Union Lbr. Co. v. Simon [(1907)] 150 Cal.751, 757-

758 [89 P. 1077,1081], it is said that whether the description in any particular case is

sufficient for identification is a question of fact to be determined by the jury or the court

upon a consideration of the circumstances of that case; that this provision of the statute

implies that evidence may be received for the purpose of determining its sufficiency, and

such evidence will include the purpose for which the description is required as well as the

persons who are to be affected by it; that if there appear enough in the description to

enable a party familiar with the locality to identify the premises intended to be described

with reasonable certainty, to the exclusion of others, it will be sufficient; that if the

description identifies the property by reference to the facts, that is, if it points clearly to a

piece of property and there is no other one that will answer the description, it is

sufficient.” (Credit Bureau of San Diego, Inc. v. Williams (1957) 153 Cal.App.2d 834,

836.)

        More generally, “Whether there has been substantial compliance with the statutory

requirements is a question of fact that is determined by a judge, and not a jury, as an issue

in equity.” (10 Miller & Starr, Cal. Real Estate, supra, § 28.47, p. 28-162, citing

Distefano v. Hall (1963) 218 Cal.App.2d 657, 678.)




                                               10
 

       We therefore find the facts pled in the complaint, which are assumed to be true,

are legally sufficient to state a cause of action for foreclosure of plaintiff’s mechanic’s

lien. The trial court therefore erred in sustaining the demurrer without leave to amend.

                                              VI

                                       DISPOSITION

       The judgment is reversed. Appellant is awarded costs on appeal.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS



                                                                 RICHLI
                                                                                              J.

We concur:


HOLLENHORST
          Acting P. J.


CODRINGTON
                           J.
 

 




                                              11